Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 001-15697 ELITE PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 22-3542636 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 165 Ludlow Avenue, Northvale, New Jersey 07647 (Address of principal executive offices) (Zip Code) (201) 750-2646 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $.01 par value, as of August 12, 2008: 24,396,449 (exclusive of 100,000 shares held in treasury). ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2008 (unaudited) and March 31, 2008 (audited) 2 - 3 Consolidated Statements of Operations for the three months ended June 30, 2008 and June 30, 2007 (unaudited) 4 Consolidated Statement of Changes in Stockholders Equity for the three months ended June 30, 2008 (unaudited) 5 Consolidated Statements of Cash Flows for the three months ended June 30, 2008 and June 30, 2007 (unaudited) 6 Notes to Consolidated Financial Statements 7 - 10 Item 2. Management's Discussion And Analysis of Financial Condition And Results Of Operations 11 - 15 Item 3. Quantitative And Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1A. Risk Factors 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 6. Exhibits 16 SIGNATURES 18 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS June 30, March 31, (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid consulting expenses  Prepaid expenses and other current assets Total current assets $ $ PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization INTANGIBLE ASSETS - net of accumulated amortization OTHER ASSETS: Accrued interest receivable Deposit on equipment Investment in Novel Laboratories, Inc. Security deposit Restricted cash  debt service for EDA Bonds EDA Bond offering costs, net of accumulated amortization of $38,902 and $35,356, respectively Total other assets $ $ Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS EQUITY June 30, March 31, (Unaudited) (Audited) CURRENT LIABILITIES: Current portion of EDA Bonds Current portion of long-term debt Accounts payable and accrued expenses Dividends Payable Total current liabilities LONG TERM LIABILITIES: EDA bonds  net of current portion Long-term debt, less current portion Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS EQUITY: Preferred Stock $.01 par value; Authorized 4,483,442 shares (originally 5,000,000 shares of which 516,558 shares of Series A Convertible Preferred Stock   were retired) and 0 shares outstanding as of June 30, 2008 and March 31, 2008, respectively) Authorized 10,000 Series B Convertible Preferred Stock - Issued and outstanding  8,410 and 8,410 shares, respectively 84 84 Authorized 20,000 Series C Convertible Preferred stock issued and Outstanding  18,981 and 19,155 shares, respectively Common Stock - $.01 par value Authorized  65,000,000 Issued and Outstanding  24,330,846 and 23,131,035 shares in June 2008 and March 2008, respectively Subscription receivable ) ) Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (100,000) shares ) ) Total stockholders equity TOTAL LIABILITIES AND STOCKHOLDERS EQUITY The accompanying notes are an integral part of the consolidated financial statements. 3 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, (Unaudited) (Unaudited) REVENUES Manufacturing Fees $ $ Royalties Total Revenues Cost of Revenues Gross Profit OPERATING EXPENSES: Research and development General and administrative Depreciation and amortization LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES): Interest income Interest expense ) ) Non-cash compensation through issuance of stock options and warrants ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) Provision for Income Taxes Loss from continuing operations ) ) Loss from discontinued operations  ) NET LOSS ) ) Preferred Stock Dividends ) ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of the consolidated financial statements. 4 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Series B Series C Additional Preferred Stock Preferred Stock Common Stock Subscription Paid-In Treasury Stock Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Receivable Capital Shares Amount Deficit Equity BALANCE AT MARCH 31, 2008 (AUDITED) $ 84 $ $ $ ( 75,000 ) $ ) $ ) $ ) $ Conversion of Preferred to Common ) (2 ) ) - - - Issuance of stock for consulting services - - Non-cash compensation through issuance of stock options - - Net loss for the three months ended June 30, 2008 - - ) ) Dividends - ) ) BALANCE AT JUNE 30, 2008 (UNAUDITED) $ 84 $ $ $ ) $ ) $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements . 5 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JUNE 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Loss from Continuing Operations $ ) $ ( 2,520,663 ) Adjustments to reconcile loss from continuing operations to cash used in operating activities: Depreciation and amortization Non-cash compensation satisfied by issuance of common stock, options and warrants Changes in assets and liabilities: Accounts receivable ) Accrued interest receivable ) Inventories ) Prepaid expenses and other current assets ) Security deposit ) Accounts payable, accrued expenses and other current liabilities ) ) NET CASH USED IN CONTINUTING OPERATING ACTIVITIES ) ) DISCONTINUED OPERATIONS: Loss from discontinued operations ) Equity in loss of discontinued operations NET CASH PROVIDED BY DISCONTINUED OPERATIONS NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Deposits to restricted cash ) ) Payment of deposit for manufacturing equipment ) Purchases of property and equipment ) ) Investment in Novel Laboratories, Inc. ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid ) ) Proceeds from issuance of Series C 8% Convertible Preferred Stock and Warrants Costs associated with raising capital ) Proceeds from bank loan Payment of long-term debt ) Proceeds from exercise of stock options NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS  beginning of period CASH AND CASH EQUIVALENTS  end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ 14 Cash paid for income taxes SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Preferred stock dividends of $490,652 and $193,122 paid by issuance of 998,639 and 85,252 shares of common stock Beneficial conversion dividend Accrued dividends Consulting services paid by issuance of 125,000 shares of common stock The accompanying notes are an integral part of the consolidated financial statements . 6 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 1  BASIS OF PRESENTATION The information in this Form 10-Q Report includes the results of operations of Elite Pharmaceuticals, Inc. and its consolidated subsidiaries (collectively the Company) including its wholly-owned subsidiaries, Elite Laboratories, Inc. (Elite Labs) and Elite Research, Inc. (ERI) for the three months ended June 30, 2008 and 2007 and its variable interest entity, Novel Laboratories Inc. (Novel), for the three months ended June 30, 2007. In the quarter ended December 31, 2007, Novel ceased to be a variable interest entity of Elite. Accordingly, the information in this Form 10-Q has been prepared as if Elite divested of Novel as a wholly-owned subsidiary on April 1, 2007 and the operations are being reflected as a discontinued operation. As of June 30, 2008, the financial statements of all wholly owned entities are consolidated and all significant intercompany accounts are eliminated upon consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to rules and regulations of the Securities and Exchange Commission in accordance with accounting principles generally accepted for interim financial statement presentation. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the condensed consolidated financial position, results of operations and cash flows of the Company for the periods presented have been included. The financial results for the interim periods are not necessarily indicative of the results to be expected for the full year or future interim periods. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended March 31, 2008. There have been no changes in significant accounting policies since March 31, 2008. The Company does not anticipate being profitable for fiscal year 2009; therefore a current provision for income tax was not established for the three months ended June 30, 2008. Only the minimum corporation tax liability required for state purposes is reflected. The condensed consolidated unaudited financial statements were prepared on the assumption that the Company will continue as a going concern. The Company continues to generate losses and negative cash flow from operations and does not anticipate being profitable for fiscal year 2009. Therefore the Company's ability to continue is dependent upon its ability to obtain additional financing to allow it to continue to develop its products. However there is no assurance that a financing can be completed in the amounts or at the times it is required in order for the Company to meet its business objectives. NOTE 2  NJEDA BONDS On August 31, 2005, the Company successfully completed a refinancing through the issuance of the tax- exempt bonds (the Bonds) by the New Jersey Economic Development Authority (the Authority). Interest is payable semiannually on March 1 and September 1 of each year. The Bonds are collateralized by a first lien on the Companys facility and equipment acquired with the proceeds of the original and refinanced Bonds. The related Indenture requires the maintenance of a $415,500 Debt Service Reserve Fund which has accumulated $18,192 in interest. $1,274,311 of the proceeds had been deposited in a short-term restricted cash account to fund the future purchase of manufacturing equipment and development of the Companys facility. As of June 30, 2008, all of these proceeds were utilized to upgrade the Companys manufacturing facilities and for the purchase of manufacturing and laboratory equipment. 7 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 3  BANK LOANS PAYABLE On June 7, 2007, the Company borrowed $3,000,000 at prime minus ½%, from a commercial bank to be used for working capital. Collateral was an assignment of a cash collateral account, in the amount of $3,000,000. The loan was repaid on July 24, 2007. Interest expense was $28,417. On October 1, 2007, the Company borrowed $58,004 at a 9% interest rate from a commercial bank to be used to pay for transportation equipment, which was collateral for the loan. The loan is to be repaid in 60 installments of $1,180 per month through September 1, 2012. Interest expense through June 30, 2008 was $1,156. NOTE 4  STOCKHOLDERS EQUITY Series C 8% Convertible Preferred Stock On April 24, 2007, the Company sold 15,000 shares of its Series C 8% Convertible Preferred Stock, par value $0.01 (the Series C Preferred Stock), and 1,939,655 warrants for gross proceeds of $15,000,000. The 15,000 shares of Series C Preferred Stock are convertible into 6,465,517 shares of common stock, par value $0.01 per share (the Common Stock) of the Company. The warrants are exercisable at $3.00 per share and are exercisable through April 27, 2012. The Company paid $1,050,000 in commissions to the placement agent and others in connection with the sale of the Series C Preferred Stock. In addition, the Company granted the placement agent 193,965 warrants exercisable at $3.00 per share which were valued at $129,627. The gross proceeds of the private placement were $15,000,000 before payment of $1,050,000 in commissions to the placement agent and selected dealers. In addition, the Company agreed to reimburse the placement agent for all documented out-of-pocket expenses incurred by the placement agent in connection with the private placement, including reasonable fees and expenses of its counsel, which the Company and placement agent agreed to be limited to $25,000. Based on the relative fair values, the Company has attributed $1,182,101 of the total proceeds to the warrants and has recorded the warrants as additional paid-in capital. The remaining portion of the proceeds of $13,817,899 was used to determine the value of the 6,465,517 shares of the Company Common Stock underlying the Series C Preferred Stock, or $2.1372 per share. Since the value was $0.1628 lower than the fair market value of the Companys Common Stock on April 24, 2007, the $1,052,790 intrinsic value of the conversion option resulted in the recognition of a preferred stock dividend and an increase to additional paid-in capital. On July 17, 2007, the Company sold the remaining 5,000 authorized shares of its Series C Preferred Stock. Each share of Series C Preferred Stock was sold at a price of $1,000 per share and is initially convertible at $2.32 into 431.0345 shares of the Companys Common Stock, or an aggregate of 2,155,172 shares of Common Stock. Each purchaser of Series C Preferred Stock also received a warrant to purchase shares of the Companys Common Stock in an amount equal to 30% of the aggregate number of shares of Common Stock into which the shares of Series C Preferred Stock purchased by such purchaser may be converted. The warrants are exercisable on or before July 17, 2012 and represent the right to purchase an aggregate of 646,554 shares of Common Stock, at an exercise price of $3.00 per share. The gross proceeds of the private placement were $5,000,000 before payment of $350,000 in commissions to the placement agent and its selected dealers and $18,000 in expenses incurred by the placement agent and its selected dealers. Pursuant to the placement agent agreement, the Company issued to the placement agent and its designees warrants (the "Placement Warrants") to purchase 64,655 shares of Common Stock. Such Placement Warrants are at an exercise price of $3.00 per share, exercisable on or prior to July 17, 2012. The Company received net proceeds from the sale of the Series C Preferred Stock of $4,631,500. Based on the relative fair values, the Company has attributed $534,407 of the total proceeds to the warrants and has recorded the warrants as additional paid-in capital. The remaining portion of the proceeds of $4,465,593 was used to determine the value of the 2,155,172 shares of the 8 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 4  STOCKHOLDERS EQUITY Series C 8% Convertible Preferred Stock (Continued) Company Common Stock underlying the Series C Preferred Stock, or $2.0720 per share. Since the value was $0.6180 lower than the fair market value of the Companys Common Stock on July 17, 2007, the $1,331,819 intrinsic value of the conversion option resulted in the recognition of a preferred stock dividend and an increase to additional paid-in capital. The Company sought and obtained the consent of 70% of the holders of its Series B Convertible Preferred Stock, par value $0.01 per share (the Series B Preferred Stock), as a condition to the sale of the Series C Preferred Stock, to modify to the Certificate of Designations of Preferences, Rights and Limitations of the Series B Preferred Stock and to the creation of the Series C Preferred Stock. The holders of the Series B Preferred Stock consented to (i)the filing of the Amended Certificate of Designations of Preferences, Rights and Limitations of the Series B Preferred Stock (the Amended Series B Preferred Certificate) with the Secretary of State of the State of Delaware, which, inter alia , (a)provides for group voting by and among the holders of the Series B Preferred Stock and the holders of the Series C Preferred Stock, and (b)extends the date on which the cumulative dividend rate increases from 8% to 15% from March 16, 2008 to April 24, 2009; and (ii)the authorization, creation, offering and issuance of the Series C Preferred Stock. On April 24, 2007, pursuant to the authority of its Board of Directors, Company filed with the Secretary of State of Delaware the Amended Series B Preferred Certificate. In consideration for the Series B Consent, (i) the Company agreed to extend the expiration date of certain warrants issued to each holder of Series B Preferred Stock at the time of the original issuance of the Series B Preferred Stock from March 16, 2011 to March 16, 2012; and (ii) each of Midsummer Investment, Ltd. and Bushido Capital Master Fund, LP (each, a Principal Holder), as the holders of the largest number of the currently outstanding shares of Series B Preferred Stock, were granted a covenant by the Company pursuant to which, so long as each Principal Holder continues to hold at least 20% of the then outstanding Series B Preferred Stock, the Company will not take any action which requires the consent of at least 70% of the holders of the Preferred Stock, unless each Principal Holder consents to such action. Common Stock During the three month period ended June 30, 2008, the Company issued 125,000 shares of Common Stock to New Castle Consulting, LLC. See Note 5 During the three month period ended June 30, 2008, holders of 174 shares of Series C Preferred Stock converted their shares into 76,172 shares of Common Stock. Accrued dividends were paid through date of conversion. Dividends on Series B Preferred Stock through June 30, 2008, amounting to $170,069, were satisfied by the issuance of 346,190 shares of Common Stock. Dividends on Series C Preferred Stock through June 30, 2008, amounting to $383,838, were satisfied by the issuance of 652,449 shares of Common Stock and payment of $63,255 in cash. Options and Warrants At June 30, 2008, the Company had outstanding 5,543,300 options with exercise prices ranging from $1.08 to $3.00 per share and 9,281,391 warrants with exercise prices ranging from $2.00 to $3.74 per share; each option and warrant representing the right to purchase one share of Common Stock. 9 ELITE PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 5  COMMITMENTS AND CONTINGENCIES Consulting Agreement On April 14, 2008, the Company entered into a consulting agreement with New Castle Consulting, LLC ("New Castle") whereby New Castle is to provide consulting services to the Company for a six month term. Services include, but will not necessarily be limited to analyzing, the Company's needs with respect to investor relations, consulting, assisting and advising the Company with respect to its needs for investor relations, oversee and facilitate investor relations, assist the Company in developing and implementing appropriate means for presenting the Company and its business plans, strategy and personnel to financial community and advising the Company with respect to its relations with brokers, dealers, analysts and other investment professionals. For its services New Castle received 125,000 shares of the Companys common stock valued at $101,250 which is currently reflected as a prepaid expense on the balance sheet and which will be written off over the life of the consulting agreement. Additionally New Castle will receive $8,000 per month. For the three months ended June 30, 2008, New Castle was paid $24,000. NOTE 6  SUBSEQUENT EVENTS On July 16, 2008, a holder of Series C Preferred Stock converted 378 shares of Series C Preferred Stock into 162,931 shares of Common Stock. Accrued dividends were paid through the date of conversion in 2,672 shares of common stock and $93 in cash. 10 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THREE MONTH PERIOD ENDED JUNE 30, 2 THE THREE MONTH PERIOD ENDED JUNE 30, 2007 (UNAUDITED) The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements, the related Notes to Consolidated Financial Statements and Managements Discussion and Analysis of Financial Condition and Results of Operations included in the Companys Annual Report on Form 10-K for the fiscal year ended March 31, 2008 (the 10-K) and the Unaudited Condensed Consolidated Financial Statements and related Notes to Condensed Consolidated Financial Statements included in Item 1 of Part I of this Quarterly Report on Form 10-Q. The Company has included in this Quarterly Report certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 concerning the Companys business, operations and financial condition. Forward-looking statements consist of all non-historical information, and the analysis of historical information, including the references in this Quarterly Report to future revenue growth, future expense growth, future credit exposure, earnings before interest, taxes, depreciation and amortization, future profitability, anticipated cash resources, anticipated capital expenditures, capital requirements, and the Companys plans for future periods. In addition, the words could, expects, anticipates, objective, plan, may affect, may depend, believes, estimates, projects and similar words and phrases are also intended to identify such forward-looking statements. Actual results could differ materially from those projected in the Companys forward-looking statements due to numerous known and unknown risks and uncertainties, including, among other things, unanticipated technological difficulties, the volatile and competitive environment for drug delivery products, changes in domestic and foreign economic, market and regulatory conditions, the results of development agreements with pharmaceutical companies, the inherent uncertainty of financial estimates and projections, the uncertainties involved in certain legal proceedings, instabilities arising from terrorist actions and responses thereto, and other considerations described as Risk Factors in other filings by the Company with the SEC including its Annual Report on Form 10-K. Such factors may also cause substantial volatility in the market price of the Companys Common Stock. All such forward-looking statements are current only as of th e date on which such statements were made. The Company does not undertake any obligation to publicly update any forward-looking statement to reflect events or circumstances after the date on which any such statement is made or to reflect the occurrence of unanticipated events. Overview We are a specialty pharmaceutical company principally engaged in the development and manufacture of oral, controlled release products. We develop oral, controlled release products using proprietary technology. Our strategy includes improving off-patent drug products for life cycle management and developing generic versions of controlled release drug products with high barriers to entry. Our technology is applicable to develop delayed, sustained or targeted release pellets, capsules, tablets, granules and powders. We have two products, Lodrane 24(R) and Lodrane 24D(R), currently being sold commercially, and a pipeline of five additional drug candidates under active development in the therapeutic areas that include pain management, allergy and infection. Of the products under development, ELI-216, an abuse deterrent oxycodone product, and ELI-154, a once daily oxycodone product, are in clinical trials and we have completed pilot studies on two of our generic product candidates. We have also submitted an ANDA with our co-development partner, The PharmaNetwork, for a pain management generic product. We are waiting for confirmation of the acceptance of the filing. The addressable market for the pipeline of products is approximately $6 billion. Our facility in Northvale, New Jersey also is a Good Manufacturing Practice (GMP) and DEA registered facility for research, development and manufacturing. In January 2006, the FDA accepted our IND for ELI-154, our once-a-day oxycodone painkiller. We have completed two pharmacokinetic studies to evaluate ELI-154s sustained release formation of which the most recent study was completed in 2006. Elite submitted a proposed clinical plan and received guidance from the FDA for this product. 11 We are currently scaling up the product and we will begin our Phase III studies for this product upon the completion of a partnership. Currently there is no once-daily oxycodone available commercially. We estimate that the U.S. market for sustained release, twice-daily oxycodone was about $2.4 billion in 2007. In May 2005, the FDA accepted our IND for ELI-216, our once-a-day, abuse resistant oxycodone painkiller. After the acceptance of the IND, we completed two pharmacokinetic studies and a euphoria study in recreational drug users to assess the abuse deterrent properties of ELI-216. Elite met with the FDA in October 2006 and received guidance for the ELI-216 development program and in November 2007, we reached agreement with the FDA on a Special Protocol Assessment for the Phase III protocol for ELI-216. We are currently scaling up the product and preparing for additional studies including a multi-dose study in opioid dependent patients, a food effect study and the Phase III study for ELI-216, Currently there is no abuse deterrent oxycodone product available commercially. At the end of 2006, we entered into a joint venture with VGS Pharma, LLC (VGS) and created Novel Laboratories, Inc. (Novel), a privately-held company specializing in pharmaceutical research, development, manufacturing, licensing, acquisition and marketing of specialty generic pharmaceuticals. Novel's business strategy is to focus on its core strength in identifying and timely executing niche business opportunities in the generic pharmaceutical area. At the end of 2007, we elected not to fund our remaining contributions to Novel upon the terms set forth in the Alliance Agreement because we recently reached agreement with the Food and Drug Administration under a Special Protocol Assessment on the Phase III clinical trial of ELI-216, our Abuse Deterrent Oxycodone product and determined that our funds would be better used to support the clinical trials for ELI-216. We and VGS negotiated alternative structures that would permit investments by us at valuations which differed from those set forth in the Alliance Agreement, however VGS and us were unable to agree upon an alternative acceptable to both parties. Accordingly, upon our determination not to fund our remaining contributions to Novel at the valuation set forth in the Alliance Agreement, VGS exercised its rights to purchase from us our shares of Class A Voting Common Stock of Novel proportionate to the amount of remaining contributions which were not funded by us. As a result, our remaining ownership interest in Class A Voting Common Stock of Novel is approximately 10% of the outstanding shares of Class A Voting Common Stock of Novel. Until VGS purchased our shares of Class A Voting Common
